                             The briefing
            Case 1:20-cv-07882-LAP        schedule
                                   Document          proposed
                                            6 Filed 10/29/20   below
                                                             Page 1 of 1is approved.
                             SO ORDERED.

                                Dated:        October 29, 2020
                                              New York, New York



                                _________________________________
                                LORETTA A. PRESKA, U.S.D.J.
                                              October 28, 2020
Hon. Loretta A. Preska
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                                              RE:   United States v. Pedro Narvaez
                                                    20-CV-7882
                                                    95-Cr-941

Dear Judge Preska:

       The Court recently appointed me to represent Mr. Narvaez in connection with his
Petition pursuant to 28 U.S.C. § 2255, currently pending before this Court. I have consulted
with the government, and the parties jointly propose the following briefing schedule:

      •   Defense Supplemental Brief, due Dec. 11, 2020
      •   Govt. Response, due January 25, 2021
      •   Defense Reply, due February 8, 2021

          Thank you for your consideration.


                                                    Sincerely,

                                                           /s/

                                                    Florian Miedel
                                                    Counsel for Pedro Narvaez



Cc:       AUSA Mitzi Steiner (email)
